Citation Nr: 1103565	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-17 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss became manifest years 
after service and is not otherwise related to service.

2.  The Veteran's claimed tinnitus became manifest years after 
service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during the Veteran's active duty service, nor may a sensorineural 
hearing loss disability be presumed to have been incurred in or 
aggravated during such service.  38 U.S.C.A. §§ 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated during the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present appeal, the 
appellant was provided with initial notice of the VCAA in 
November 2006, which was prior to the February 2007 adverse 
decision on appeal.  Therefore, the express requirements set out 
by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  
In the November 2006 letter, the RO informed the claimant of the 
applicable laws and regulations, the evidence needed to 
substantiate the claims decided herein, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the claim at issue.  
See 73 Fed. Reg. 23, 353- 23, 356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the claim.  
See Pelegrini II, at 120-21.  Thus, the Board finds that the 
notice required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims presently on appeal, the Board 
finds that the appellant is not prejudiced by a decision at this 
time since these claims are being denied. Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date will 
be assigned. Moreover, the appellant was provided with the 
disability rating and effective date elements in the November 
2006 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim.  This includes 
requesting pertinent identified medical records, namely VA 
treatment records.  In further fulfillment of VA's duty to assist 
the appellant, the appellant was afforded the opportunity to 
request a hearing before the Board, but declined the request.  
The appellant was also afforded a VA examination in November 
2006.  The opinion supplied as part of this examination was based 
on a thorough examination of the appellant, the appellant's 
medical history and complaints, and objective findings.  As is 
explained in greater detail below, the Board finds that the 
examiner provided sufficient detail for the Board to make a 
decision in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  The appellant has not indicated that 
any additional pertinent evidence exists, and there is no 
indication that any such evidence exists. Rather, the Veteran 
informed VA in April 2009 that he had no additional evidence to 
submit.

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claims on 
appeal and that adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's service personnel record (DD Form 214) shows that 
his military specialty was that of a track vehicle mechanic.  

The Veteran's service treatment records are devoid of complaints 
or treatment for hearing problems.  They include his September 
1964 enlistment examination report containing audiometer findings 
showing puretone threshold levels of 0, 0, 10, 10, 5 and 0 
decibels (dbs) in the right ear and 0, 0, 10, 10, 10, and 15 dbs 
in the left ear at 500, 1000, 2000, 3000, 4000, and 6000 Hertz 
(Hz), respectively.  His separation examination report of 
September 1967 reflects audiometer findings showing puretone 
threshold levels of 10, 10, 10, and 20 dbs in the right and left 
ears at 500, 1000, 2000, and 4000 Hz, respectively.  The Veteran 
denied having a history of hearing loss or ear trouble on a 
September 1967 Report of Medical History.

In September 1992, the Veteran filed a claim for service 
connection for a disability, but did not include bilateral 
hearing loss or tinnitus.  

On file is a November 1992 VA general examination report which is 
devoid of audiological complaints or findings, to include 
tinnitus.

Voluminous VA outpatient records on file (from June 1997 to April 
2008) show that the Veteran presented for an audiological 
evaluation in May 1999 complaining of more trouble hearing since 
a motor vehicle accident in March 1999.  He also reported a 
history of loud exposure while working in the artillery in 
service and post service work as a mechanic.  This record 
indicates that no tinnitus had been reported by the Veteran.  He 
did report a history of medical treatment to middle ears, but did 
not remember when the last time an infection had occurred.  Test 
results, although not recorded, were noted to indicate a mild to 
moderate sensorineural hearing loss from 4000 Hz to 8000 Hz 
bilaterally.  Moreover, speech recognition scores were 100% at 55 
dbs on the right and at 50 dbs on the left.  The Veteran was 
assessed as having good functional hearing bilaterally, and no 
indication of middle ear pathology present.

On file is a letter from the Veteran's spouse, dated in December 
2002, asserting that she and the Veteran had been married nearly 
five years and that during this short period of time she noticed 
a great decrease in his hearing.  

Voluminous VA outpatient records on file also show that the 
Veteran requested at an outpatient clinic visit in August 2006 
that he be afforded a hearing evaluation as he was having 
worsening hearing.  He said that he could hear, but couldn't 
understand.

The Veteran presented for a VA audiology consult in August 2006 
where he reported a gradual decline in his ability to hear 
people.  He reported to the examiner that he had excessive noise 
exposure in service for two years as well as during postservice 
employment.  The audiological results, which were not included, 
were noted as showing a bilateral sensory hearing loss whose 
degree of impairment was mild to moderate beginning at 3000 Hz in 
the right ear and mild to moderately-severe beginning at 2000 Hz 
in the left ear.  Tympanograms were normal bilaterally and word 
recognition scores were excellent.  The audiologist stated that 
the Veteran could file a claim for hearing loss.

In September 2006, the Veteran filed a claim of entitlement to 
service connection for bilateral hearing loss and tinnitus which 
he said was the result of exposure to acoustic trauma from tanks 
and artillery.

At a VA audiological examination in November 2006, the Veteran 
reported that in service he worked on tanks and Howitzers, both 
105 and 155 Howitzers.  He said he had been stationed in Alaska 
for two years and while there he performed frequent field 
training exercises.  He explained that field training involved 
work on the tanks and Howitzers and he was exposed to noise from 
weapon fire there as well as during basic training.  He further 
noted that during training with grenade and mortar simulators, an 
explosive simulator blew his helmet off.  With respect to 
tinnitus, the Veteran said that the tinnitus was bilateral and 
recurrent, but not constant.  He said that he been noticing 
tinnitus for approximately 15-20 years.  He also said it had 
become much more persistent since using a C-PAP machine every 
night beginning in July 2006.  Regarding employment, the Veteran 
said that he worked at IBM for approximately two years after 
service, then worked at a brake factory for six and a half years, 
and as an on and off again truck driver thereafter. 

On the authorized audiological evaluation in November 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
40
45
LEFT
10
10
25
40
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 9 percent in the left ear.  Results 
as reported by the examiner indicated normal hearing through 2000 
hertz with a mild loss at 3000 hertz dropping to a moderate loss 
at 4000 hertz above.  The Veteran was diagnosed as having 
sensorineural hearing loss beginning at 3000 hertz bilaterally 
with intermittent tinnitus reported.  With respect to tinnitus, 
the examiner noted that the Veteran had a history of tinnitus 
that was bilaterally and recurrent, but not constant.  He noted 
that the Veteran reported noticing tinnitus for approximately the 
past 15 to 20 years.  He also relayed the Veteran's report that 
it had become much more persistent since he had to use a C-PAP 
machine every night beginning in July 0f 2006.

The Veteran reported on a December 2006 statement (VA Form 21-
4138) that he had been hospitalized in service for a throat and 
ear infection.

In December 2006, the RO received a statement from S. B. stating 
that he had known the Veteran for approximately 10 years and that 
if the Veteran does not look directly at you when you talk to 
him, he will not hear you.  S.B. also reported that the Veteran 
had been a track mechanic in the Army and that being around the 
loud engines on a continuous basis had to affect one's hearing, 
especially when in the field where artillery shells were fired.  
He said he personally felt that the loud noise in service has 
affected the Veteran's hearing.

The Veteran reported at a VA audiology consult in March 2008 that 
he did not feel that his hearing had changed, and he still had 
difficulty understanding in background noise.  He said he had 
last been evaluated in August 2006.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
45
45
LEFT
15
20
30
45
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.  The 
Veteran was assessed as having a bilateral sensory hearing loss 
whose degree impairment was moderate to moderately-severe in the 
right ear beginning at 3000 Hz and whose impairment was mild to 
severe in the left ear beginning at 2000 Hz.  Word recognition 
scores were noted to be excellent.  The audiologist noted that 
the results were consistent with the results in 2006.

III.  Analysis

Pertinent Law and Regulations

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Where a veteran served ninety days or more 
during a period of war and certain chronic diseases, including an 
organic disease of the nervous system such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value. See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to his 
claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992). Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure 
to disease or injury in service that would adversely affect 
the auditory system and post - service test results meeting 
the criteria of 38 C.F.R. § 3.385. For example, if the 
record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflecting 
an upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" under 
38 C.F.R. § 3.385, and (b) post-service audiometric testing 
produces findings meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider whether there is a 
medically sound basis to attribute the post-service 
findings to the injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus to 
service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

Discussion

As a starting point, based on the audiological findings from the 
November 2006 and March 2008 VA examinations, the Veteran 
currently meets the regulatory hearing thresholds for impaired 
hearing.  38 C.F.R. § 3.385.  The Board also finds that the 
November 2006 VA examination report shows that he has tinnitus.  

Moreover, the Board concedes that the Veteran was exposed to 
routine hazardous noise while serving as a track vehicle mechanic 
in service, to include noise from engines, tanks, and Howitzers.  
He was also exposed to noise from weapon firing during field 
training and basic training.  Furthermore, as the Veteran is 
neither claiming service connection for a combat-related injury 
nor does the evidence suggest such an injury, the provisions 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not 
apply.

As for inservice hearing loss or tinnitus or treatment thereof, 
there is no evidence of this. Rather the Veteran was found to 
have normal hearing at his separation examination in September 
1967 and he specifically denied having or having had hearing loss 
or ear trouble on a September 1967 Report of Medical History.

The earliest medical evidence showing complaints of hearing 
difficulty is many years after service, in May 1999, when the 
Veteran presented to a VA outpatient clinic complaining of more 
hearing trouble since a motor vehicle accident in March 1999.  
The first medical evidence documenting complaints of tinnitus is 
even later, at the November 2006 VA examination.  

As noted above, the fact that there is no evidence that the 
Veteran exhibited hearing loss or tinnitus during service, or for 
years later, is not fatal to his claim.  For service connection, 
it is not required that a hearing loss disability by the 
standards of 38 C.F.R. § 3.385 be demonstrated during service, 
although a hearing loss disability by the standards of 38 C.F.R. 
§ 3.385 must be currently present, and service connection is 
possible if such current hearing loss disability can be 
adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 
87 (1992).

Despite the fact that the Veteran was exposed to acoustic trauma 
in service and that he presently meets VA's definition of hearing 
impairment, as well as has tinnitus, he still cannot prevail on 
these claims since the only medical evidence regarding a nexus to 
service militates against his claims.

In this regard, the November 2006 VA examiner opined that it was 
not at least as likely as not that the Veteran's present 
bilateral hearing loss and tinnitus are related to his military 
service.  The examiner accurately reported the Veteran's military 
history as including exposure to noise from tanks, Howitzers and 
weapon firing.  He also reported the Veteran's postservice noise 
exposure history as including working at IBM for approximately 
two years, at a brake factory for six and a half years, and as an 
on and off again truck driver for the remainder of his working 
life.  He then opined that the Veteran's bilateral hearing loss 
and claimed bilateral tinnitus were less likely as not caused by 
or the result of military noise exposure.  He explained that his 
review of the Veteran's claims file, which documents normal 
hearing at separation through 4000 Hz, indicated that damage to 
the Veteran's hearing did not occur while he was in service.  He 
also stated that he could find no complaints of tinnitus in the 
service treatment records or the Veteran's VA records.  He also 
relayed the Veteran's report of noticing tinnitus over the past 
15 to 20 years which places the onset of the Veteran's claimed 
tinnitus many years after service.  

The Board acknowledges the Veteran's own assertions that his 
bilateral hearing loss and tinnitus are the result of his 
military service, and that he is competent to give evidence about 
symptomatology and what he experienced in service.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  However, he is not competent 
to diagnose hearing loss or render an opinion as to the cause or 
etiology of hearing loss as such matters require medical 
expertise which he is not shown to possess.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general 
competence to testify as to symptoms but not to provide medical 
diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 
(1999).  With respect to any possible connection between the 
Veteran's bilateral hearing loss and tinnitus and his military 
service, the Board must rely on the relevant medical evidence to 
make a determination.  As noted above, the only competent medical 
opinion in this matter weighs against the Veteran's claims.

The Board also finds that the Veteran's statements as to 
continuity of symptomatology of hearing loss symptoms since 
service are less than credible (See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by the veteran)).  It is 
reasonable to expect that if indeed these disabilities had been 
present at service separation, the Veteran would have noted it at 
that time when listing other problems.  Not only did the Veteran 
not note the presence of hearing loss or tinnitus at the time of 
his separation from service, he in fact specifically denied on a 
July 1967 Report of Medical History having hearing loss or ear 
trouble of any kind. Further, these disabilities were not 
diagnosed or complained of at the July 1967 service separation 
examination, nor did the Veteran complain of such disabilities at 
a VA general examination in November 1992.  In specific regard to 
tinnitus, as noted above, the Veteran does not report 
experiencing this symptom since service, but rather reported at 
the November 2006 VA examination that he noticed it over the past 
15 to 20 years.  Also, a May 1999 VA outpatient record 
specifically notes that the Veteran did not report having 
tinnitus.

Also, the absence of documented symptoms of hearing loss or 
tinnitus from the time of the Veteran's service from September 
1964 to September 1967, until his September 2006 claim interrupts 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints.).  This is particularly 
so when considering that the Veteran filed an earlier claim of 
entitlement to service-connection for a disability in September 
1992, but did not include bilateral hearing loss or tinnitus.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
Consequently, the benefit-of-the-doubt rule does not apply and 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


